70 F.3d 111
NOTICE: Fourth Circuit Local Rule 36(c) states that citation of unpublished dispositions is disfavored except for establishing res judicata, estoppel, or the law of the case and requires service of copies of cited unpublished dispositions of the Fourth Circuit.Richard Henry GORANOWSKI, Plaintiff--Appellant,v.UNITED STATES DEPARTMENT OF EDUCATION, Defendant--Appellee,andHIGHER EDUCATION ASSISTANCE FUND;  Wachovia FinancialServices;  Antioch University, Defendants.
No. 94-2527.
United States Court of Appeals, Fourth Circuit.
Submitted Aug. 8, 1995Decided Nov. 15, 1995.

Richard Henry Goranowski, Appellant Pro Se.  Paula Pugh Newett, OFFICE OF THE UNITED STATES ATTORNEY, Alexandria, Virginia, for Appellee.
Before NIEMEYER and MOTZ, Circuit Judges, and PHILLIPS, Senior Circuit Judge.
PER CURIAM:


1
Appellant appeals from the district court's orders granting summary judgment in favor of the Department of Education on its counterclaim for Appellant's defaulted student loans and denying his motion for reconsideration pursuant to Fed.R.Civ.P. 59(e).  Appellant also appeals the order dismissing his amended complaint and denying his motions pursuant to Fed.R.Civ.P. 55 and Fed.R.Civ.P. 11.  We have reviewed the record and the district court's opinion and orders and find no reversible error.  Accordingly, we affirm on the reasoning of the district court.  Goranowski v. United States Dep't of Education, No. CA-94-503-A (E.D. Va.  July 15, Sept. 2, and Oct. 17, 1994).  We dispense with oral argument because the facts and legal contentions are adequately presented in the materials before the court and argument would not aid the decisional process.


2
AFFIRMED.